 Case 1:20-cv-05608-PKC-CLP Document 8 Filed 12/23/20 Page 1 of 1 PageID #: 85




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :    Case No. 1:20-cv-05608-PKC-CLP
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
66.108.211.199,                                                  :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                               PLAINTIFF’S VOLUNTARY DISMISSAL
                                 WITH PREJUDICE OF JOHN DOE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

 LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

 assigned IP address 66.108.211.199, are voluntarily dismissed with prejudice.


 Dated: December 23, 2020                                      Respectfully submitted,

                                                               THE ATKIN FIRM, LLC
                                                               By: _/s/ John C. Atkin_
                                                               John C. Atkin, Esq.
                                                               400 Rella Blvd., Ste. 165
                                                               Suffern, NY 10901
                                                               Tel: Tel: (973) 314-8010
                                                               Fax: (833) 693-1201
                                                               JAtkin@atkinfirm.com
                                                               Attorneys for Plaintiff




                                                          1
